DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Non-Final Action in response to the communication filed on 3/2/2022.
Claims 1-20 are currently pending and have been considered below.	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 


Response to Amendments and Arguments
The amendments fail to overcome the rejection of Claims 1-20 as being directed to a judicial exception without significantly more under 35 U.S.C. 101.  The previous grounds of rejection is therefore maintained, with updated analysis to address the amendments.
Applicant has not set forth any substantial arguments regarding the previous grounds of rejection.  The amended claims are ineligible as discussed in the updated rejection below.

The arguments with respect to the rejection of Claims 1-20 as being indefinite under 35 U.S.C. 112(b), for failing to identify the corresponding structure, material, or acts for limitations interpreted under 35 U.S.C. 112(f), have been fully considered and are persuasive.  The previous grounds of rejection are withdrawn.
The claims meet the definiteness requirement because the corresponding structure, material, or acts for the recited “system” elements are disclosed as identified in the submitted arguments and reiterated herein under Claim Interpretation.

The amendments are sufficient to overcome the rejection of Claims 16-20 as being indefinite regarding the statutory category of invention under 35 U.S.C. 112(b).  The previous grounds of rejection are withdrawn.

The arguments with respect to the rejection of Claims 1-20 as being unpatentable over prior art under 35 U.S.C. 103 have been fully considered but are unpersuasive.  However, new grounds of rejection are provided in view of the amendments.
Applicant has argued that “there is no indication in Yom-Tov of ‘interaction data including interactive clickstream data as a chronological sequence of click interactions by a user obtained over multiple user sessions on one or more of the online platforms,’ as recited in claim 1.”  See Remarks, pg. 14-15.
Examiner respectfully disagrees.
Yom-Tov indicates, at par. [0030], “a feedback signal may include an action that is associated with and/or directed at the specific item… [and] may include but is not otherwise limited to the user purchasing the item, consuming (e.g., watching, listening, viewing, or reading) the item, reviewing the item, rating the item, selecting the item.”  Further, Yom-Tov indicates that the user action may be independent of any recommendation provided via the platform (e.g., par. [0030], a user may select for viewing and provide a rating of a movie in absence of any item recommendation that includes the title of the movie).  Therefore, the feedback signal of Yom-Tov does not merely represent a customer response to a survey, as alleged by Applicant, but represents an interaction with a digital content item on an online platform.  Additionally, as recognized in Applicant’s Remarks, the instant Specification states that “clickstream data can include any consumer interactions on a website.”  Therefore, an action that is associated with and/or directed at a specific item on an e-commerce website, as taught by Yom-Tov, represents an interaction on an online platform, as required by the instant claims.  The limitations indicating a “chronological sequence” are taught by Yom-Tov, at least par. [0034], as discussed in the updated rejection.
These arguments are therefore unpersuasive.

Applicant has presented several additional arguments regarding the added/amended features of the claimed invention.  See Remarks, pg. 15-17.
These arguments are unpersuasive because Yom-Tov teaches the newly added features as discussed in the new grounds of rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-14 include one or more limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Regarding Claims 1-14, these claims recite limitations including one or more of the elements “computing device,” “state prediction system,” and “experience valuation system.”  These limitations satisfy the three-prong test because: (A) they use the generic placeholders “device” or “system” for performing the claimed functions; (B) the generic placeholders are modified by functional language, since all of the method steps are generally attributed to the “computing device” while certain steps are specifically performed using the “system” elements; and (C) the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed functions.  These limitations therefore invoke interpretation under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See at least par. [0026], [0034], [0036], and [0085]-[0087] of the specification, with reference to Fig. 1, which describe embodiments of the state prediction system and experience valuation system including program code implemented on one or more computing devices comprising processor and memory resources.  See also Fig. 2 and 4-8 along with their associated descriptions in the specification, which describe the algorithms required for certain functions used in embodiments of the invention.  In view of the disclosure as a whole, the broadest reasonable interpretation of each of the “computing device,” “state prediction system,” and “experience valuation system” is limited to computer hardware, computer software, or a combination of computer hardware and software.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner respectfully notes that Claims 15-20 also recite the “system” elements identified above.  However, these claims fail to satisfy the three-prong test because they recite the systems “implemented at least partially in computer hardware,” which is sufficient structure to perform the recited functions.  Therefore, Claims 15-20 are not interpreted under this statute.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim is to a statutory category at Step 1 because it recites “a method” comprising a series of steps, which is a process.
The claim therefore falls within one of the four categories of statutory subject matter.
The claim recites a judicial exception at Step 2A Prong 1 because it recites an abstract idea.  The abstract idea is described by the limitations:
determining… probabilities of transitioning from a current state of the interaction data to a plurality of next states based on the interaction data;
determining… an expected experience value based on the current state of the interaction data and an estimation function defined by a set of parameters to model the user experience values as a representation of a quality of interactive user experience while browsing the one or more online platforms;
determining… an estimated experience value based on the current state of the interaction data, the plurality of next states associated with the current state, the estimation, a reward function including a plurality of reward values associated with transitioning from the current state to the plurality of next states, and the probabilities of transitioning;
updating the set of parameters of the estimation function to model the user experience values based on a comparison of the expected experience value and the estimated experience value;
determining… proxy ratings based on the chronological sequence of click interactions and a state value of each click interaction, the proxy ratings representing experience ratings of a user associated with each click interaction based on a proportion of pairwise successive click interactions, where a binary classifier for a proxy rating identifies the click interactions that represent a change as a positive increase or a negative decrease of the user experience values.

The claim recites mathematical relationships, formulas or equations, and calculations, which amount to mathematical concepts.  Read in light of the disclosure as a whole, all of the limitations identified above represent mathematical calculations described in words, where the recited “estimation function” and “reward function” (emphasis added) explicitly refer to certain disclosed mathematical relationships or formulas.  See par. [0054]-[0058] and [0063]-[0068], which further describe the mathematical relationships, formulas or equations, and calculations that are embodied by the recited limitations.
The recitation of “click interactions” and “online platforms” in the above limitations merely describe the content of information being evaluated, which does not modify the abstract nature of the recited calculations themselves.  For instance, calculating a value “identifying the click interactions” is no less abstract than calculating a value for any other variable.  These features are therefore considered part of the abstract idea as currently recited, while certain other related features are addressed as additional elements below.
The claim therefore recites a judicial exception.
The claim is directed to a judicial exception at Step 2A Prong 2 because the claim as a whole does not integrate the recited judicial exception into a practical application of that exception.  The claim recites additional elements described by the limitations:
In an interactive computing environment characterized by user experience values based on behavior logs, a method implemented by a computing device using a state prediction system and an experience valuation system, the method comprising:
receiving, from a remote system, interaction data for on-line user interactions during sessions browsing online platforms, the interaction data including interactive clickstream data as a chronological sequence of click interactions by a user obtained over multiple user sessions on one or more of the online platforms, the click interactions by the user initiating the remote system to interact with the one or more online platforms, the chronological sequence of the click interactions including a discrete path of click states and corresponding device states of the remote system;
utilizing the user experience values to enhance features of the one or more online platforms for a subsequent user experience while browsing the one or more online platforms.

The claim also recites performance of the above identified abstract-idea steps “using the state prediction system” or “using the experience valuation system,” which is considered to be an additional element.
Considered both individually and as an ordered combination, the additional elements fail to integrate the recited abstract idea into a practical application because they do not describe, for example: an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP 2106.04(d)(1) and 2106.05(a); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP 2106.04(d)(2); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e).
The instructions to use a computing device, a state prediction system, and/or an experience valuation system to carry out the method amount to mere instructions to apply the abstract idea on a computer and/or generally linking the abstract idea to a particular technological environment.  As discussed under Claim Interpretation, the broadest reasonable interpretation of each of the “computing device,” “state prediction system,” and “experience valuation system” is limited to computer hardware, computer software, or a combination of computer hardware and software.  These components thus amount to the mere use of computers or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation), which does not integrate a judicial exception into a practical application.
The “receiving” step amounts to insignificant extra-solution activity because it amounts to necessary data gathering.  Since the performance of any mathematical calculation requires some form of input data gathering, reciting a step of “receiving interaction data” is merely a nominal or tangential addition to a mathematical evaluation of interaction data.  This feature is similar to examples of activities that the courts have found to be insignificant extra-solution activity, including performing clinical tests on individuals to obtain input for an equation or presenting offers and gathering statistics about potential customers, the where statistics are then used to calculate an optimized price.  This pre-solution data gathering does not meaningfully limit the recited mathematical analysis and fails to integrate the abstract idea into a practical application.  Alternatively, this limitation may also be evaluated as mere instructions to apply an exception since it recites receiving data at a high level of generality.  Gathering interaction data as input for the recited mathematical calculations amounts to the use of a computer or other machinery in its ordinary capacity or simply adding a general purpose computer or computer components after the fact to an abstract idea, which is not enough to meaningfully limit the abstract idea as discussed above.
Along with the preamble recitation of an “interactive computing environment,” the “utilizing” step adds nothing more than generally linking the use of the abstract idea to a particular technological environment.  These limitations are incidental or token additions to the claim that do not alter or affect how the process steps of calculating user experience values are performed.  For instance, as discussed above, the limitations of the “receiving” step merely describe the content of information included in the “interaction data,” but fail to provide any details of the user’s interaction with an online platform or how such interactions are interpreted or otherwise processed by the computing system.  Accordingly, the recitation of an interactive computer environment and the evaluation of “click interactions” merely limits the analyzed information to a particular content or field of use, which does not meaningfully limit the abstract idea.  Further, the term “enhance” is not defined in the disclosure as a whole, and the claim itself does not provide any details of the particular enhancements implemented on the online platforms.  Therefore, as currently recited, the limitation to utilize the experience values to “enhance one or more features of the one or more online platforms” is merely an attempt to inform the audience that the recited calculations may be applied in the field of online platforms.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application.
The claim is therefore directed to a judicial exception.
The claim does not supply an inventive concept at Step 2B because the claim as a whole does not amount to significantly more than the judicial exception itself.
Considered both individually and as an ordered combination, the claim as a whole does not amount to significantly more than the recited abstract idea because it does not describe, for example: improvements to the functioning of a computer, as discussed in MPEP 2106.05(a); improvements to any other technology or technical field, as discussed in MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, as discussed in MPEP 2106.04(d); or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as discussed in MPEP 2106.05(e).
As discussed above with respect to Step 2A Prong 2, the additional elements as a whole amount to mere instructions to apply the abstract idea and/or generally linking the abstract idea to a particular technological environment.  The same analysis applies here, as mere instructions to apply an exception and/or generally linking the use of an exception to a particular technological environment is not enough to provide significantly more.  See MPEP 2106.05(f) and (h).
Additionally, the use of “device” and “system” elements to carry out the data analysis (i.e., the “determining” and “updating” steps), as currently recited, requires nothing more than performance of repetitive calculations along with some general capability to store data, which are well-understood, routine, and conventional when claimed in a generic manner, as they are here.  The “receiving” step fails to provide any details regarding any particular data collection or transmission techniques, and thus requires nothing more than well-understood functionality to receive or transmit data over a network.  The “utilizing” step is recited at a high level of generality, as discussed above, and encompasses generic functions such as storing a value in a database or transmitting a value to a host system.  Viewed both individually and as an ordered combination, these additional elements are not enough to supply an inventive concept.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claim 2, this claim further limits the content or source of the evaluated data, which is a mere attempt to generally link the abstract idea to a particular technological environment and fails to describe a practical application or an inventive concept as discussed for Claim 1.

Regarding Claims 3-6, these claims further limit the mathematical concepts and are part of the abstract idea identified for Claim 1.

Regarding Claim 7, this claim further limits the content of the output data as being associated with a user interface, which is a mere attempt to generally link the abstract idea to a particular technological environment in the same way as discussed for the “utilizing” step of Claim 1, and fails to describe a practical application or an inventive concept.

Regarding Claim 8, this claim is directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.  It is noted that this claim recites a broader form of the mathematical concepts recited in Claim 1, which does not alter the result of the eligibility analysis provided above.

Regarding Claims 9-10, these claims further limit the content or source of the evaluated data, which is a mere attempt to generally link the abstract idea to a particular technological environment and fails to describe a practical application or an inventive concept.

Regarding Claims 11-14, these claims further limit the mathematical concepts and are part of the abstract idea identified for Claim 1.

Regarding Claim 15, this claim is directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.  It is noted that this claim recites a broader form of the mathematical concepts and does not include the extra-solution functions recited in Claim 1, which does not alter the result of the eligibility analysis provided above.

Regarding Claim 16, this claim further limits the mathematical concepts and is part of the abstract idea identified for Claim 1.

Regarding Claim 17, this claim further limits the content or source of the evaluated data, which is a mere attempt to generally link the abstract idea to a particular technological environment and fails to describe a practical application or an inventive concept.

Regarding Claims 18-20, these claims further limit the mathematical concepts and are part of the abstract idea identified for Claim 1.

Response to Arguments
Applicant’s arguments filed on 3/2/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections from the most recent Office action. Details are provided below.

Arguments for rejections under 35. U.S.C. 101:
Applicant’s arguments constitute mere allegation of patentability and fail to provide any reasons for amended claims being eligible under 35 U.S.C. 101. Applicants may refer to the rejection section above for clarification on the newly added and amended claims. 

Arguments for rejections under 35. U.S.C. 102/103:
Rejections under this section have been withdrawn based on applicant’s amendments and arguments. Closest prior art to the claimed invention includes Yom-Tov (US 20180342004 A1), Mehanian (US 20150269609 A1), and Pallipuram (US 20160342911 A1). None of the prior art alone or in combination teach(es) the claimed invention wherein the novelty is not in one limitation but rather in combination of all limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL “Applying reinforcement learning for web pages ranking algorithms” – Ranking web pages for presenting the most relevant web pages using a connectivity-based ranking algorithm, wherein each web page is considered as a state and value function of state is used to determine the score of that state (page).
NPL “Reinforcement Learning on Web Interfaces using Workflow-guided Exploration” – Inducing high-level “workflows” which constrain the allowable actions at each time step to be similar to those in expert demonstrations, which prune out bad exploration directions and accelerate the RL agent’s ability to discover rewards.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624